Title: From Thomas Jefferson to Daniel L. Hylton, 3 June 1792
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Philadelphia June 3. 1792.

Your favor of May 25. came to hand last night after the departure of the vessel which had brought my tobacco but I will avail myself of the first other one which shall be going to Richmond to send your looking glasses. To save you all the trouble in my power about the sale of the lands, I have prepared all the necessary papers, as far as could be done, and now inclose them. There is, in the first place my deed for the Byrd lands, needing only the purchaser’s name, executed  before three young gentlemen of Virginia who will be there within the course of two or three months and will attend to prove the deed. 2. a declaration to be signed by the purchaser on the subject of the liferight of the old midwife in 50. acres. 3. a mortgage to secure the two first payments of 1793. and 1794. in which a blank is left for the description of the lands. These should be of 1500£ value, that is to say double the sums they are to secure. 4. a mortgage of the Byrd lands to secure the two payments of 1795. and 1796. I have chosen to secure the longest payments on those lands, because I know they will cover me from any accidents which time might generate. 5. four bonds for the payment of £375. each, for the years 1793.4.5.6. in which there is only the obligor’s name to be inserted. These papers being executed, I will pray you to send the bonds here to me by the first post, because being once in my possession I can propose to Mr. Hanson to meet me, in order to settle them. The only ground of anxiety which will now remain to me will be the proof of the mortgages in the proper court. For this I must still rely on your friendship, and pray you to procure witnesses on whose attendance, at the first court, you can rely. Being once assured that they are actually proved, I shall think nothing can endanger me but an earthquake. These bonds with Ronald’s and those already delivered to Mr. Hanson leave a deficiency of only £77. sterl. to make up the whole debt. This made me wish for another £100. currency, because it would have completely discharged the whole. However this may be otherwise provided between this and the year 1797.—Notwithstanding the constant lies of the English newspapers, which have been kept up now for three years, the affairs of France are going on steadily. If they can once make their revenues productive, they will be out of all danger.—The Hessian fly is very mischievous around this city and considerably Southward, even into Maryland as is said. It has certainly made a great stride Southward this year.—Present my respectful compliments to Mrs. Hylton, and be assured of the sincere esteem of Dear Sir your affectionate friend & servt

Th: Jefferson

